MEMORANDUM **
Manuel Tavares-Ramires appeals from the sentence imposed upon him following the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We reject Tavares-Ramires’s contention that the supervised release statute violates the Constitution. See United States v. Huerta-Pimental, 445 F.3d 1220, 1225 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.